EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Rothery on 9/3/2021.
The application has been amended as follows: 

Claim 1
A method of processing information in a processor of a computer system, wherein the processor comprises: 
a memory management unit (MMU) configured to translate an effective address to a real address, the MMU having a translation-lookaside-buffer (TLB) having a plurality of TLB entries for storing a plurality of Effective Address to Real Address Translations (ERATs); and 
an acceleration unit configured to provide an interface between elements on the processor and processing elements external to the processor, the acceleration unit in communication with the MMU and having an ERAT cache having a plurality of ERAT cache entries for storing a plurality of ERATs provided by the MMU, wherein each ERAT cache entry has a corresponding ERAT in an entry in the TLB, 
the method comprising: 
receiving by the ERAT cache a request for an Effective Address to Real Address Translation (ERAT); 
determining whether there is a matching ERAT cache entry in the plurality of ERAT entries in the ERAT cache; 

providing, in response to determining there is an access permissions miss for the matching ERAT cache entry, a promote checkout request to the MMU; 
determining whether, in response to providing a promote checkout request to the MMU unit, a promotion of the access permissions for the matching ERAT cache entry is allowed; and 
providing, in response to determining the promotion of the access permissions for the matching ERAT entry is not allowed, a promote checkout response containing a fault status to the matching ERAT cache entry;
changing, in response to determining the promotion of the access permissions for the matching ERAT cache entry is allowed 
providing a Real Address translation from the matching ERAT cache entry with the changed access permissions in the ERAT cache[[,]]. 





Claim 12

a memory management unit (MMU) configured to translate an effective address to a real address, the MMU having a translation-lookaside-buffer (TLB) having a plurality of TLB entries for storing a plurality of Effective Address to Real Address Translations (ERATs); and 
an acceleration unit configured to provide an interface between elements on the processor and processing elements external to the processor, the acceleration unit in communication with the MMU and having an ERAT cache having a plurality of ERAT cache entries for storing a plurality of ERATs provided by the MMU, wherein each ERAT cache entry has a corresponding ERAT in an entry in the TLB, 
the computer program product comprising: 
a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by the processor, the program instructions when executed by the processor cause the processor to: 
receive by the ERAT cache a request for an Effective Address to Real Address Translation (ERAT); 
determine whether there is a matching ERAT cache entry in the ERAT cache storing the plurality of ERATs; 
determine whether, in response to there being a matching ERAT cache entry in the ERAT cache, there is an access permissions miss for the matching ERAT cache entry; 
determine, in response to determining there is an access permissions miss for the matching ERAT cache entry, whether a promotion of the access permission for the matching ERAT cache entry is allowed; and 
changing, in response to determining promotion of the access permission for the matching ERAT cache entry is allowed 

provide, in response to determining the promotion of the access permissions for the matching ERAT cache entry is not allowed, a promote checkout response containing a fault status to the matching ERAT cache entry.




Claim 17
An information handling system comprising: 
one or more processors having one or more acceleration units and one or more memory management units (MMUs) wherein at least one of the MMUs is configured to translate an effective address to a real address, the MMU having at least one translation-lookaside-buffer (TLB) having a plurality of TLB entries for storing a plurality of Effective Address to Real Address Translations (ERATs) and wherein at least one acceleration unit is configured to provide an interface between elements on the processor and processing elements external to the processor, the acceleration unit having an Effective Address to Real Address Translation (ERAT) cache having a plurality of ERAT cache entries for storing a plurality of ERATs provided by the MMU, wherein each ERAT cache entry has a corresponding ERAT in an entry in the TLB; 
the processor configured and adapted to: 

determine whether there is a matching ERAT cache entry in the ERAT cache; 
determine whether, in response to there being a matching ERAT cache entry in the ERAT cache, there is an access permission miss for the matching ERAT cache entry; 
determine, in response to determining there is an access permission miss for the matching ERAT cache entry, whether a promotion of the access permissions of the matching ERAT cache entry is allowed; and 
change, in response to determining promotion of the access permissions of the matching ERAT cache entry is allowed 
provide a Real Address translation from the matching ERAT cache entry with the changed access permission in the ERAT cache, 
wherein the request for the ERAT received by the ERAT cache comprises a request for establishing write permissions for the ERAT cache entry, 
provide, in response to determining the promotion of the access permissions of the matching ERAT entry is not allowed, a promote checkout response containing a fault status to the matching ERAT cache entry.




Reasons for Allowance
Claims 1-3, 7-14, 16-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “a memory management unit (MMU) configured to translate an effective address to a real address, the MMU having a translation-lookaside-buffer (TLB) having a plurality of TLB entries for storing a plurality of Effective Address to Real Address Translations (ERATs); and 
an acceleration unit configured to provide an interface between elements on the processor and processing elements external to the processor, the acceleration unit in communication with the MMU and having an ERAT cache having a plurality of ERAT cache entries for storing a plurality of ERATs provided by the MMU, wherein each ERAT cache entry has a corresponding ERAT in an entry in the TLB, […]
determining whether, in response to there being a matching ERAT cache entry in the ERAT cache, there is an access permissions miss for the matching ERAT cache entry in the ERAT cache; 
providing, in response to determining there is an access permissions miss for the matching ERAT cache entry, a promote checkout request to the MMU; 
determining whether, in response to providing a promote checkout request to the MMU unit, a promotion of the access permissions for the matching ERAT cache entry is allowed; and 
providing, in response to determining the promotion of the access permissions for the matching ERAT entry is not allowed, a promote checkout response containing a fault status to the matching ERAT cache entry;
changing, in response to determining the promotion of the access permissions for the matching ERAT cache entry is allowed, the access permissions of the matching ERAT cache entry in the ERAT cache for which there was the access permissions miss […]”
Said limitation is taught by the specification of the instant application as originally filed at 
The closest prior art of record includes: 
Fleming et al. (U.S. PGPub No. 2019/0205263) which teaches a processor tile which includes an accelerator storing a L1 TLB, and a TLB manager with a L2 TLB but does not teach the accelerator interfacing between the processor and elements external to the processor, L1 TLB having corresponding entries in the L2 TLB, checking for a permissions miss when a matching entry for a translation request is found in the L1 TLB, or issuing a fault when there is a permissions miss and the corresponding L2 TLB entry does not allow access promotion.
Yoshioka et al. (U.S. Patent No. 6629207) which teaches a searching a virtual cache for a matching translation entry before searching a TLB in the MMU, checking permissions of a matching virtual cache entry, and if permissions of the virtual cache entry do not allow access, checking permissions of the corresponding TLB entry, and changing permissions of the virtual cache entry when the corresponding TLB entry allows access but does not teach an accelerator which acts as an interface between a processor and elements external to the processor, is in communication with the MMU, and contains the virtual cache, or issuing a fault when the corresponding TLB entry does not allow permissions to be promoted.
Soderquist et al. (U.S. Patent No. 9852084) which teaches a dynamic override value in a register which determines if permissions of page table entries are allowed to be modified but does not teach an accelerator interfacing between the processor and elements external to the processor and containing an ERAT cache, the ERAT cache having corresponding entries in the page table, searching the ERAT cache for a matching address entry, checking for a permissions miss when a matching entry for a translation request is found in the ERAT cache, issuing a fault when there is a permissions miss for a matching ERAT cache entry and the corresponding page table entry does not allow permissions to be changed.
Claims 2-3, 7-11 and 21 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Claim 12 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 13-14, 16 and 22 depend from claim 12, and are considered allowable for at least the same reasons as claim 12.
Claim 17 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 18, 20 and 23 depend from claim 17, and are considered allowable for at least the same reasons as claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pg. 12, filed 5/12/2021, with respect to the mapping of Fleming’s L1 and L2 TLBs to the claimed ERAT cache and TLB have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see pg. 15-16, filed 5/12/2021, with respect to the mapping of Soderquist’s dynamic override to the claimed promote checkout request and TLB have been fully considered and are persuasive.  The rejection of claim 6 (which has been incorporated into claim 1) has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133